Title: From James Madison to Thomas Cooper, 4 September 1810
From: Madison, James
To: Cooper, Thomas


Dear SirMontpelier Sepr. 4. 1810
I have recd. your favor of the 19th. Aug. and have transmitted the request it makes, to Mr. Warden, who will more certainly be found at Paris, than Genl. Armstrong, and who is perhaps, more in communication with those most capable of assisting his researches. I need not, I hope, assure you that I have felt a pleasure in contributing, in the way you have thought proper to make use of me, to an object which in affording you a personal gratification of the noblest kind, promises moreover advantage both to Science & to our Country. I[n] order to multiply the chances of providing for the expence that may be called for, I have authorized Mr. Warden to make any use of my responsibility, that may lessen the present difficulty, of transferring funds from this Country to the Continent of Europe. Accept Sir my sincere esteem, and my friendly wishes.
James Madison
